DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 11 and 14-24 are pending.
Claims 11 and 14-24 are rejected.
Claims 1-10 and 12-13 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2021 has been entered.

 Response to Arguments
Applicant's arguments filed July 15, 2021 have been fully considered but they are not persuasive. 

The fact that claim 1 in US 9695097B2 limits the first catalyst to mordenite and/or ferrierite is not persuasive because a prior art disclosure is not limited to its working examples or to its preferred embodiments, but must be evaluated for what it teaches those of ordinary skill in the art.  Merck & Co. Inc. v. Biocraft Labs. Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792, 794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Boe, 355 F. 2d 961, 965, 148 USPQ 507, 510 (CCPA 1966).  In the instant case, both US 9695097B2 (see column 5, lines 8-9) and US 2017/0022129 (see paragraph 0034) disclose that the multi-component catalyst may comprise a first catalyst comprising at least one molecular sieve.  
The examiner maintains that the applicants have not shown that the results they obtained were unexpected.  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 
	The argument that Baerlocher et al. Atlas of Zeolite Framework Types does not have any recitation that H-EMT or H-EMT-py can be used as the first catalyst in  Salciccioli et al. is not persuasive because Deeley et al. (US 2010/0121099 A1) disclose a process for the production of methyl acetate by reacting dimethyl ether with carbon monoxide in the presence of a zeolite catalyst (see paragraphs 0001, 0009-0023 and claims 36-43).   Deeley et al. disclose that the zeolite catalyst may be any zeolite which is effective to catalyze the carbonylation of dimethyl ether with carbon monoxide to produce methyl acetate (see paragraph 0018).  It is disclosed that the zeolites are available from commercial sources, generally in the Na, NH4 or H-form (see paragraph 0019).   Zeolites comprise a system of channels which may be interconnected with other channel systems or cavities such as side-pockets or cages.  The ring structures are generally 12-member rings, 10-member rings or 8 member rings.  The window size of the channel systems should be such that the reactant dimethyl ether and carbon monoxide molecules can diffuse freely in and out of the zeolite framework.  It is disclosed that the Baerlocher et al. Atlas of Zeolite Framework Types is a compendium of topological and structural details about zeolite frameworks, including the types of ring structures present in a zeolite and the dimensions of the channels defined by each ring 
	The examiner maintains that the instant invention is not patentable over Salciccioli et al. (US 2017/0022129 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Salciccioli et al. (US 2017/0022129 A1) in view of Wegman et al. (US 6,521,783 B1),  Deeley et al. (US 2010/0121099 A1) and Baerlocher et al. (Atlas of Zeolite Framework Types, Fifth Revised Edition, 2001, pages 1-308). 
Salciccioli et al. disclose a method for directly producing ethanol from syngas, whose reaction process is carried out in at least one reaction zone, the method comprising:

b)    allowing an effluent from a first reaction zone to enter a second reaction zone to contact with a metal catalyst in the second reaction zone and react to obtain an effluent containing methanol and ethanol (see paragraphs 0013, 0015, 0024, 0025, 0033, 0034, 0037, 0049 and claims 1, 4-7, 15, 16);
c)    separating the effluent from the second reaction zone to obtain product ethanol and by-product methanol (see paragraphs 0016, 0017, 0025 and claims 1, 15, 16); and
d)    allowing methanol from step c) to enter a third reaction zone to perform a dehydration reaction to obtain dimethyl ether, and allowing the obtained dimethyl ether to enter the first reaction zone to recycle the reaction (see paragraphs 0018, 0019, 0024, 0025, 0042-0044, 0051, 0053, and claims 1 and 14);
wherein the volume content of syngas in the raw material is within the claimed range of from 10% to 100%, the volume content of dimethyl ether is in within the claimed range of from 0% to 90%, and the volume ratio of carbon monoxide to hydrogen in the syngas overlaps with the claimed range of from 0.1 to 10 (see paragraphs 0032, 0033, 0044, 0053);
the reaction temperature in the first reaction zone and the second reaction zone encompasses the claimed range of from 180°C to 300°C, and the claimed reaction 
the reaction temperature in the third reaction zone is in a range from 180°C to 420°C, and the reaction pressure is in a range from 0.1 MPa to 4 MPa (see paragraphs 0042, 0055).
Salciccioli et al. disclose the method for directly producing ethanol from syngas as described above, wherein the solid acid catalyst ranges from about 1 to about 90%, which is within the claimed range of 10% to 95% by weight, of the hydrogen-type product and a remaining matrix, (see paragraphs 0035 and 0036); wherein the matrix is one or more selected from alumina, silica, kaolin and magnesia (see paragraph 0036).
Salciccioli et al. disclose the method for directly producing ethanol from syngas as described above, wherein the metal catalyst in the second reaction zone is a copper-based catalyst (see paragraphs 0035, 0037, 0049 and claims 5 and 7).
Salciccioli et al. disclose the method for directly producing ethanol from syngas as described above, wherein the first reaction zone, the second reaction zone and/or the third reaction zone is in a fixed bed reactor and wherein the fixed bed reactor is a tubular fixed bed reactor (see paragraphs 0040 and 0043).
Salciccioli et al. disclose the method for directly producing ethanol from syngas as described above, wherein the first reaction zone and the second reaction zone are in the same fixed reactor, or the first reaction zone and the second reaction zone are respectively in different reactors connected in series (see paragraphs 0025, 0033 and claims 8 and 9).

Salciccioli et al. disclose the method for directly producing ethanol from syngas as described above, wherein the catalyst in the third reaction zone is a solid acid catalyst for preparing dimethyl ether from methanol (see paragraphs 0042-0051).
Salciccioli et al. disclose the method for directly producing ethanol from syngas as described above, wherein the third reaction zone is in a fixed bed reactor (see paragraph 0043).
Salciccioli et al. disclose the method for directly producing ethanol from syngas as described above, but differs from the claimed invention in that the solid acid catalyst is not limited to H-EMT or H-EMT-py.
However, Salciccioli et al. disclose that the multi-component catalyst system may comprise a first catalyst comprising at least one molecular sieve (see paragraphs 0034-0036 and claim 2).  
Wegman et al. disclose a process for the carbonylation of dimethyl ether to produce methyl acetate in the presence of a zeolite catalyst (see column 17, lines 8-21).  Suitable zeolites include gmelinite (GEM), mordenite (MOR) and ZSM-20 (see column 37, lines 17-37).
Deeley et al. a process for the carbonylation of dimethyl ether to produce methyl acetate in the presence of a zeolite catalyst (see paragraphs 0009-0023).  The zeolite 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize an EMT zeolite molecular sieve, as the first catalyst in the process of Salciccioli et al., since Salciccioli et al. disclose that the first catalyst may comprise at least one molecular sieve and Baerlocher et al.  disclose that like FER, GME, MOR and OFF, EMT is a known molecular sieve.  Further, there would have been a reasonable expectation of success, since Wegman et al. disclose .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Liu et al. (CA 2993146) disclose a method of producing a lower fatty carboxylic acid by carbonylation of an alkyl ether in the presence of an acid EMT zeolite molecular sieve.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROSALYND A KEYS/Primary Examiner, Art Unit 1699